DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-32 are pending and subject to a restriction/election requirement. 
Election/Restriction
All claims are generic with respect to one or more parameters.  Claims 1 and 17 are independent claims.  The claims are understood to be are generic to at least the following disclosed patentably distinct species:
Applicant is required to elect a single, fully disclosed species of the instant invention, reading upon at least one independent claim, for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”; see also MPEP § 803.02(III)(A), noting that “[a]n examiner should set forth a requirement for election of a single disclosed species (or a grouping of patentably indistinct species)”).  The disclosed species are as follows:
At Example I (see, e.g., Spec. filed 7/17/2020 starting at ¶[0047]) the original disclosure is understood to disclose multiple species of the instant invention (see, e.g., Spec. filed 7/17/2020 starting at ¶[0047] to ¶[0076]).  Accordingly, for initial examination, Applicant should elect a single, disclosed species from among those disclosed at the Examples of record: 
IV administration of FGF-1 (i.e., FGF-11-140, SEQ ID NO: 1) to a PD mouse model at 5 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
IV administration of FGF-1 (i.e., FGF-11-140) to a PD mouse model at 10 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
IV administration of FGF-1 (i.e., FGF-11-140) to a PD mouse model at 50 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
IV administration of FGF-1 (i.e., FGF-11-140) to a PD mouse model at 100 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
IV administration of FGF-1 (i.e., FGF-11-140) to a PD mouse model at 200 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
IV administration of FGF-1 (i.e., FGF-11-140) to a PD mouse model at 500 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
IV administration of FGF-1 (i.e., FGF-11-140) to a PD mouse model at 1000 µg/kg in saline for 7 days (see, e.g., Spec. at ¶[0054]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 5 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 10 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 50 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 100 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 200 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 500 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Bolus IV dosing by tail vein of mFGF-1 (i.e., mFGF1), once daily, to a MS mouse model at 1000 µg/kg with heparin with a liquid buffer for 5 days (see, e.g., Spec. at ¶¶[0063]-[0066]).
Or another fully disclosed species identified at Example 1.  In addition, Applicant should clarify the sequence of FGF-1; for example, if  species xi is elected, Applicant should may state “mFGF1 is SEQ ID NO: 1”.  
Applicant should identify all claims reading upon the single, elected and disclosed species. This should be done my simply identifying information pertinent to the pending claim scope, unambiguously, per claim.  For example, if species v of Example 1 is elected, Applicant may address claim 12 by stating “Claim 12 is satisfied by IV administration (see, e.g., Spec. at ¶[0054])” or something similar.  Claims not so identified may be deemed not to read upon the elected species and withdrawn from initial examination. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and Examination burden because the claims are directed to a broad genus of methods of treating Parkinson’s disease comprising numerous points of variability, including the sequence of FGF-1 administered (i.e., variants, mutants, conjugated forms, etc), the administration route, the dosage administered, the frequency of dosage, the pharmaceutically acceptable formulation utilized, additional imaging steps, additional stem cell injection steps, additional surgical implantation of tissue graft steps, the additional presence of heparin or other compounds, etc.  Accordingly, from a combinatorial perspective, the claims read upon an essentially infinite variety of methods of treating Parkinson’s disease. Therefore, a full search of the scope of the claim requires, text and structure searches of all utilized compounds and substructures of all such compounds, in all applicable PD models, PD patients, and neurodegenerative disease models/patients, and wherein such search must include all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components in each species of method. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations in each database. Accordingly, in view of the essentially infinite number of combinations claimed, there is a substantial search burden if a species elections is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112). Here, scope of enablement (35 USC § 112) is a substantial concern because the pending claims appear to read upon and encompass embodiments that were identified as ineffective (see, e.g., Spec. at ¶[0066], noting that concentrations <50 µg/kg “did not show any improvement”).  Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654